Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Claims 1-21 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A robotic wearable device testing system, comprising: a track drive system comprising one or more tracks comprising a plurality of attachment pads configured to attach to one or more wearable devices, wherein each track of the one or more tracks is configured to move along a path defined by the track; a tap point drive system comprising one or more tap point sliders configured to slide laterally with respect to the track drive system, wherein each tap point slider of the one or more tap point sliders comprises a tap point configured to wirelessly communicate with the one or more wearable devices when the one or more wearable devices are in close proximity with the tap point, and wherein each tap point slider of the one or more tap point sliders comprises an electronic interference door configured to block wireless signals between the one or more wearable devices and the respective tap point; and control circuitry configured to control relative movement of the one or more tracks and the one or more tap point sliders to position one or more wearable devices attached to respective attachment pads of the plurality of attachment pads in close proximity with a tap point of the one or more tap point sliders, and to control movement of the electronic interference door to allow or block the wireless signals between the one or more wearable devices and the tap point of the one or more tap point sliders.”

	Dove teaches a wearable computer for use in a process control environment providing information pertaining to one or more devise within a process control system such as diagnostic information (see abstract, fig. 1 and 6). 
The system of Dove does not teach the robotic wearable device testing system of claims 1 and 21.  
Furthermore, claims 1-21 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648